DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species II in the reply filed on 06/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, Species I and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the other side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the other surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the other end surface" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “extending onto another surface of the connected to the one of the end surfaces” is indefinite and unclear. The examiner suggests clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi [KR 2016-0108935] in view of Ito et al. [U.S. Pub. No. 2013/0222101].
Regarding Claim 1, Choi shows a coil component (Figs. 1-7C), comprising: 
a body (50) including magnetic metal powder (51) and an 5insulating resin (Paragraph [0043]); 
an insulating substrate (20) embedded in the body (see Figs. 1-7C, element 20 is embedded in element 50, Paragraph [0037]); 
a coil portion (41 or 42) disposed on at least one surface of the insulating substrate (see Figs. 1-7C), and having a lead-out pattern (see Figs. 1-7C, Paragraph [0045]) exposed from one of end surfaces of the body opposing each other (see Figs. 1-7C, element 41 or 42 have a lead-out portion exposed from one of end surfaces of element 50 opposing each other, Paragraph [0045]); and
an external electrode (84 or 85) disposed on the body (see Figs. 1-7C), and connected to the lead-out pattern (see Figs. 1-7C, Paragraph [0057]).  
Choi does not explicitly disclose an external insulating layer exposing the lead-out pattern while surrounding the body, and including a magnetic ceramic.
Ito et al. shows a coil component (Figs. 12A-14) teaching and suggesting an external insulating layer (51) exposing the lead-out pattern (see Figs. 12A-14, Paragraphs [0108]-[0109], [0112]) while surrounding the body (see Figs. 12A-14, Paragraphs [0108]-[0109], [0112]), and including a magnetic ceramic (Paragraphs [0108]-[0109], [0112]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an external insulating layer exposing the lead-out pattern while surrounding the body, and including a magnetic ceramic as taught by Ito et al. for the coil component as disclosed by Choi to function as part of a closed magnetic path while ensuring insulating property which improve inductance characteristics  (Paragraph [0109]).
Regarding Claim 2, Ito et al. shows the magnetic ceramic includes an iron (Fe) component (Paragraphs [0108]-[0109], [0112]).  
Regarding Claim 3, Ito et al. shows the 20external insulating layer (51) is made of the magnetic ceramic (Paragraphs [0108]-[0109], [0112]).
Regarding Claim 4, Ito et al. shows the external insulating layer (51) covers an entirety of surfaces of the body, except the end surfaces of the body (see Figs. 12A-14, element 51 covers entirety of surfaces of the body, except the end surfaces of the body, Paragraphs [0108]-[0109], [0112]).  
Regarding Claim 5, Choi shows the coil portion includes: 
a first coil pattern (41) disposed on one surface of the insulating substrate (see Figs. 1-7C, Paragraph [0045]); 
5a first lead-out pattern (Paragraph [0045]) disposed on the one surface of the insulating substrate to be in contact with and connected to the first coil pattern (see Figs. 1-7C, Paragraph [0045]), and having one side exposed from the one end surface of the body (see Figs. 1-7C, Paragraph [0045]); 
a second coil pattern (42) disposed on the other side of 10the insulating substrate (see Figs. 1-7C, Paragraph [0045]), opposing the one surface of the insulating substrate (see Figs. 1-7C, Paragraph [0045]); 
a second lead-out pattern (Paragraph [0045]) disposed on the other surface of the insulating substrate to be in contact with and connected to the second coil pattern (see Figs. 1-7C, Paragraph [0045]), and having one side 15exposed from the other end surface of the body (see Figs. 1-7C, Paragraph [0045]); and 
a via (Paragraphs [0046], [0095]) passing through the insulating substrate (20) to connect the first and second coil patterns to each other (Paragraphs [0046], [0095]).  
Regarding Claim 6, Ito et al. shows the 20external insulating layer and the body are made of different materials (Paragraphs [0082], [0108]-[0109], [0112]).  
Regarding Claim 7, Choi shows the external electrode (84 or 85) includes:  
25a seed layer (first plating layer 81 can be considered a seed layer) disposed on the one of the end surfaces of the body (see Figs. 1-7C, Paragraph [0017]), and extending onto another surface of the connected to the one of the end surfaces (see Figs. 1-7C, Paragraphs [0058]-[0060]); and
a plated layer (82 or 83) disposed on the seed layer (see Figs. 1-7C, Paragraph [0017]).
Ito et al. shows a seed layer (17a or 17b) disposed on the one of the end surfaces of the body (see Figs. 12A-14), and extending onto another surface of the connected to the one of the end surfaces (see Figs. 12A-14) to cover a portion of the external insulating layer (51, see Figs. 12A-14).
The combination of Choi and Ito et al. shows the seed layer (first plating layer 81 of Choi) covers a portion of the external insulating layer (element 51 of Ito et al.).
Regarding Claim 8, Ito et al. shows the external insulating layer (51) extends onto portions of the end surfaces (Paragraphs [0108]-[0109], [0112]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ito et al. as applied to claim 1 above, and further in view of Kubota et al. [U.S. Pub. No. 2016/0260535].
Regarding Claim 4, Choi in view of Ito et al. shows the claimed invention as applied above.
In addition, Kubota et al. shows an electronic component (Figs. 1-3) teaching and suggesting the external insulating layer (9) covers an entirety of surfaces of the body (10), except the end surfaces of the body (see Figs. 1-3, element 9 covers an entirely of surfaces of element 10, except the end surfaces of element 10, Paragraph [0023]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external insulating layer covers an entirety of surfaces of the body, except the end surfaces of the body as taught by Kubota et al. for the coil component as disclosed by Choi in view of Ito et al. to avoid impairing the connection between the coil and outer electrodes while obtaining desirable operating characteristics  (Paragraph [0023]).





Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [U.S. Pub. No. 2017/0309388] in view of Ito et al. [U.S. Pub. No. 2013/0222101].
Regarding Claim 1, Park et al. shows a coil component (Figs. 1-2), comprising: 
a body (10) including magnetic metal powder and an 5insulating resin (Paragraphs [0027], [0030]-[0031]); 
an insulating substrate (20, Paragraph [0033]) embedded in the body (Paragraph [0033]); 
a coil portion (41 or 42) disposed on at least one surface of the insulating substrate (see Figs. 1-2), and having a lead-out pattern (41a or 42a) exposed from one of end surfaces of the body opposing each other (see Figs. 1-2, element 41a or 42a exposed from one of end surfaces of element 10 opposing each other, Paragraph [0041]); and
an external electrode (31 or 32) disposed on the body (see Figs. 1-2), and connected to the lead-out pattern (see Figs. 1-2, Paragraph [0042]).  
Park et al. does not explicitly disclose an external insulating layer exposing the lead-out pattern while surrounding the body, and including a magnetic ceramic.
Ito et al. shows a coil component (Figs. 12A-14) teaching and suggesting an external insulating layer (51) exposing the lead-out pattern (see Figs. 12A-14, Paragraphs [0108]-[0109], [0112]) while surrounding the body (see Figs. 12A-14, Paragraphs [0108]-[0109], [0112]), and including a magnetic ceramic (Paragraphs [0108]-[0109], [0112]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an external insulating layer exposing the lead-out pattern while surrounding the body, and including a magnetic ceramic as taught by Ito et al. for the coil component as disclosed by Park et al. to function as part of a closed magnetic path while ensuring insulating property which improve inductance characteristics  (Paragraph [0109]).
Regarding Claim 2, Ito et al. shows the magnetic ceramic includes an iron (Fe) component (Paragraphs [0108]-[0109], [0112]).  
Regarding Claim 3, Ito et al. shows the 20external insulating layer (51) is made of the magnetic ceramic (Paragraphs [0108]-[0109], [0112]).
Regarding Claim 4, Ito et al. shows the external insulating layer (51) covers an entirety of surfaces of the body, except the end surfaces of the body (see Figs. 12A-14, element 51 covers entirety of surfaces of the body, except the end surfaces of the body, Paragraphs [0108]-[0109], [0112]).  
Regarding Claim 5, Park et al. shows the coil portion includes: 
a first coil pattern (41) disposed on one surface of the insulating substrate (see Figs. 1-2, Paragraph [0037]); 
5a first lead-out pattern (41a) disposed on the one surface of the insulating substrate to be in contact with and connected to the first coil pattern (see Figs. 1-2, Paragraph [0037]), and having one side exposed from the one end surface of the body (see Figs. 1-2, Paragraph [0041]); 
a second coil pattern (42) disposed on the other side of 10the insulating substrate (see Figs. 1-2, Paragraph [0037]), opposing the one surface of the insulating substrate (see Figs. 1-2, Paragraph [0037]); 
a second lead-out pattern (42a) disposed on the other surface of the insulating substrate to be in contact with and connected to the second coil pattern (see Figs. 1-2, Paragraph [0037]), and having one side 15exposed from the other end surface of the body (see Figs. 1-2, Paragraph [0041]); and 
a via (43) passing through the insulating substrate (20) to connect the first and second coil patterns to each other (Paragraph [0037]).
Regarding Claim 6, Ito et al. shows the 20external insulating layer and the body are made of different materials (Paragraphs [0082], [0108]-[0109], [0112]).
Regarding Claim 8, Ito et al. shows the external insulating layer (51) extends onto portions of the end surfaces (Paragraphs [0108]-[0109], [0112]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Ito et al. as applied to claim 1 above, and further in view of Kubota et al. [U.S. Pub. No. 2016/0260535].
Regarding Claim 4, Park et al. in view of Ito et al. shows the claimed invention as applied above.
In addition, Kubota et al. shows an electronic component (Figs. 1-3) teaching and suggesting the external insulating layer (9) covers an entirety of surfaces of the body (10), except the end surfaces of the body (see Figs. 1-3, element 9 covers an entirely of surfaces of element 10, except the end surfaces of element 10, Paragraph [0023]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external insulating layer covers an entirety of surfaces of the body, except the end surfaces of the body as taught by Kubota et al. for the coil component as disclosed by Park et al. in view of Ito et al. to avoid impairing the connection between the coil and outer electrodes while obtaining desirable operating characteristics  (Paragraph [0023]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Ito et al. as applied to claim 1 above, and further in view of Kim et al. [U.S. Pub. No. 2020/0365315].
Regarding Claim 7, Ito et al. shows the external electrode includes:  
25a seed layer (17a or 17b) disposed on the one of the end surfaces of the body (see Figs. 12A-14), and extending onto another surface of the connected to the one of the end surfaces (see Figs. 12A-14) to cover a portion of the external insulating layer (51, see Figs. 12A-14).
Park et al. in view of Ito et al. does not explicitly disclose a plated layer disposed on the seed layer.
Kim et al. shows an inductor (Figs. 1-2) teaching and suggesting the external electrode (410) includes:  
25a seed layer (seed layer or element 411, Paragraphs [0061], [0079]) disposed on the one of the end surfaces of the body (see Figs. 1-2), and extending onto another surface of the connected to the one of the end surfaces (see Figs. 1-2) to cover a portion of the external insulating layer (520, see Figs. 1-2); and
a plated layer (plating layer or element 412, Paragraphs [0061], [0079]) disposed on the seed layer (see Figs. 1-2, Paragraph [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have 25a seed layer disposed on the one of the end surfaces of the body, and extending onto another surface of the connected to the one of the end surfaces to cover a portion of the external insulating layer; and a plated layer disposed on the seed layer as taught by Kim et al. for the coil component as disclosed by Park et al. in view of Ito et al. to facilitate electrical connection from the coil to the external electrode, facilitate stability and improve coupling force (Paragraph [0079]).
Moreover, the combination of Ito et al. and Kim et al. shows the seed layer (seed layer or element 411, Paragraph [0061] of Kim et al.) covers a portion of the external insulating layer (element 51 of Ito et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837